DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 are rejected as being indefinite as the phrase “said mechanical resonator sensor”, found on line 8 of claim 1, lacks a proper antecedent basis as claim 1 previously refers to “at least one mechanical resonator sensor”, not a single mechanical resonator sensor.
Claim 1 is further rejected as being indefinite as the phrase “the mechanical resonator”, found on line 16 of claim 1, lacks a proper antecedent basis as claim 1 previously refers to “at least one mechanical resonator sensor”, not a single mechanical resonator sensor.
Claims 2-14 are rejected as they fail to correct the issues of claim 1 from which they depend.
Claim 3 is further rejected as being indefinite at the phrase “the two or more mechanical resonator sensors”, found on line 2 of the claim, lacks a proper antecedent basis as claim 1, from which claim 3 depends, recites “at least one mechanical resonator sensor”, not “two or more mechanical resonator sensors”. As the first appearance of the “two or more mechanical resonator sensors” is found in claim 2, it is suggested the dependency of claim 3 be changed from claim 1 to claim 2.
Claims 5 and 6 are further rejected as being indefinite as the phrase “the at least one mechanical resonator sensor”, found on line 3 of claim 5, lacks a proper antecedent basis as claim 2, from which claim 5 depends, recites “two or more mechanical resonator sensors”. A suggested correction is to change the dependency of claim 5 from claim 2 to claim 1 in order to 
Claim 6 is further rejected as the phrase “the at least one mechanical resonator”, found on line 8 of the claim, lacks a proper antecedent basis as claim 2, from which claim 5 depends, recites “two or more mechanical sensors”, not a “mechanical resonator”.
Claim 11 is further rejected as being indefinite as the phrase “at least one of the mechanical resonator sensors” lacks a proper antecedent basis as claims 9 and 1, from which claim 11 depends, recite “at least one mechanical sensor”, not the plurality of mechanical resonator sensors required to provide the proper antecedent basis for this phrase.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, the prior art of record fails to teach and/or suggest a system for the analysis of analytes through mechanical resonance transduction, suitable for its use in the identification of cells, bacteria, virus, protein or micro and nanoparticles in the range of frequency between 1 MHz and 300 GHz, said system being wherein it comprises: a) at least one mechanical resonator sensor comprising means for receiving at least one analyte disposed thereon, wherein said analyte possesses at least one mechanical vibration mode and said mechanical resonator sensor possesses at least one mechanical vibration mode selectable in one or more working frequencies; b) means for monitoring the mechanical spectra of the coupled system conformed by the analyte and the mechanical resonator sensor; c) means for selecting a working frequency of one mechanical vibration mode of the mechanical resonator sensor such that the coupling constant K between the mechanical vibration mode of the mechanical resonator sensor and the mechanical vibration mode of the analyte is greater than 1/(3Q), where Q is the quality factor of the mechanical resonator sensor.
The closest prior art is that of Guan et al. (US 2005/0016276 A1) which discloses a frequency encoding of resonant mass sensors and acquiring a time-domain resonance signal from the sensor/array as it’s exposed to the analyte, detecting a change in the frequency or resonant properties of each sensor, and classifying, identifying, and/or quantifying analyte using an appropriate data analysis procedure. The prior art of record does NOT teach the use of .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guan et al. (US 2005/0016276 A1) discloses a frequency encoding of resonant mass sensors.
Vikholm et al. (JP 2005504294 A) discloses a method of analysis by binding a biomolecule bound to the solid surface of the substrate in order to detect the presence of the analyte in the sample by binding the analyte to the biomolecule. 
Mutharasan et al. (CA 2637930) discloses a piezoelectric cantilever sensor. 
Smith et al. (US 7,966,022 B2) discloses an integrated optical disk resonator.
Johnson et al. (US 9,725,752 B2) discloses a resonator and process for performing biological assay.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855